Exhibit 99.1 News Release­­­ Kupol produces first gold Toronto, Ontario, May 30, 2008 Kinross Gold Corporation [“Kinross”,TSX:K; NYSE:KGC] today announced the first production of gold and silver from its Kupol project in the Chukotka region of the Far Eastern Federal District of Russia. Kupol is operated by the Chukotka Mining and Geological Company (CMGC), which is owned 75 per cent by Kinross and 25 per cent by the State Unitary enterprise of the Chukotsky Autonomous Okrug (Chukotsnab). At approximately 11 a.m., local time, the first bar of gold-silver doré was produced from the Kupol mine. “We are delighted to announce the first production, on schedule and on budget, from this outstanding, low-cost mine,” said Kinross President and CEO Tye Burt. “Our team in Russia deserves credit for successfully bringing Kupol from development to production within a remarkably short time frame, especially given the challenges of its remote arctic location. We would also like to acknowledge the significant support and contribution of our local government partners in making this project a reality.” “We are very pleased that production has begun at Kupol,” said Vladimir Vildyakin, Head of Anadyr municipal rayon. “This is an important project for our region which promises to deliver major employment and economic benefits to the people of
